DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2021 has been considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 11 is objected to because of the following informalities:  the limitation “the second dose region and the third dose region regions are pattered” in lines 1-2. There is a misspelled.  The Examiner suggested to correct “patterned”   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation " first vias, and second vias." in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests to amend “the one or more first vias, and the one or more second vias”.
Claim 5 recites the limitation " the first and second vias." in line 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests to amend “the first via and the second via”.
Similarly, claim 18 recites the limitation " first vias, and second vias." in lines 4.  There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests to amend “the one or more first vias, and the one or more second vias”.
Similarly, claim 20 recites the limitation " the first and second vias." in line 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests to amend “the first via and the second via”.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 2020/0294901 in view of Toh (US 2010/0109142). Claims 1 and 16 of the pending application includes similar features of claims 1, 2, 18 and 19 of US Patent except for: the material of the seed layer consisting of copper or copper alloy. However, Toh teaches the same field of an endeavor wheiren the claimed material of the seed layer consisting of copper or copper alloy. Thus it would have been obvious to one having ordinary skills in the art before the invention was made to include the material of the seed layer consisting of copper or copper alloy  as taught by Toh in the teaching of US Patent in order to facilitate forming the conductive lines (see par. 24 of Toh). The following are claims to claims matching as comparing between the pending application and the US Patent in view of Toh.
Regarding claim 1 of the pending application, US Patent teaches a similar a device package (see claim 1’s preamble), comprising: 
an interposer with an interconnect on an interconnect package layer; a conductive layer on the interposer; and one or more dies on the conductive layer, wherein the interconnect package layer comprises (see claim 1 of the US Patent): 
a dielectric layer on a conductive pad; a first via on a first material layer (refer to a first seed layer in claim 2 of US Patent), the first material layer on a top surface of the conductive pad, wherein the first via extends through the dielectric layer (see claim 2); a conductive trace on the dielectric layer; and a second via on a second material layer (refer to a second seed layer in claim 2 of US Patent), the second material layer on the dielectric layer, wherein the conductive trace connects to the first via and the second via, wherein the second via connects to an edge of the conductive trace that is opposite from the first via (see claim 2).
US Patent does not mention wherein the first seed layer comprises a material selected from the group consisting of copper, a combination of copper and titanium, a combination of copper and tantalum, and a combination of copper and tungsten;…,and wherein the second seed layer comprises a material selected from the group consisting of copper, a combination of copper and titanium, a combination of copper and tantalum, and a combination of copper and tungsten. 
However, Toh teaches the same field of an endeavor wherein the seed layer is made out of cooper or copper alloy (see par. 24). Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the seed material made out of copper or copper alloy as taught by Toh in the teaching of US Patent in order to facilitate forming the conductive lines (see par. 24 of Toh).
Claim 2 of the pending application includes all the features of claim 3 of US patent.
Claim 3 of the pending application includes all the features of claim 4 of US patent.
Claim 4 of the pending application includes all the features of claim 6 of US patent.
Claim 5 of the pending application includes all the features of claim 7 of US patent.
Claim 6 of the pending application includes all the features of claim 8 of US patent.
Claim 7 of the pending application includes all the features of claim 9 of US patent.
Claim 8 of the pending application includes all the features of claim 10 of US patent.
Claim 9 of the pending application includes all the features of claim 11 of US patent.
Claim 10 of the pending application includes all the features of claim 12 of US patent.
Claim 11 of the pending application includes all the features of claim 13 of US patent.
Claim 12 of the pending application includes all the features of claim 14 of US patent.
Claim 13 of the pending application includes all the features of claim 15 of US patent.
Claim 14 of the pending application includes all the features of claim 16 of US patent.
Claim 15 of the pending application includes all the features of claim 17 of US patent.
Claim 16 of the pending application includes all the features of claims 18 and 19 of US patent (see claim 1’s above explanation).
Claim 17 of the pending application includes all the features of claim 20 of US patent.
Claim 18 of the pending application includes all the features of claim 21 of US patent.
Claim 19 of the pending application includes all the features of claim 23 of US patent.
Claim 20 of the pending application includes all the features of claim 24 of US patent.
Claim 21 of the pending application includes all the features of claim 25 of US patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818